         Case 1:19-cr-00091-DLC Document 35 Filed 02/11/20 Page 1 of 1
[Type text]                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    February 11, 2020
The Honorable Denise L. Cote
United States District Judge
Southern District of New York
New York, New York 10007

               Re:    United States v. Percy Vasquez-Drew, et al.,
                      S1 19 Cr. 91 (DLC)

Dear Judge Cote:

                As the Court is aware, the defendant in the above case, Percy Vasquez-Drew, is
scheduled to appear before Your Honor this Friday, February 14, 2020, at 3:30 P.M. At that time,
the parties anticipate they will request the Court conduct a change-of-plea hearing, obviating the
need for a trial in this case. Accordingly, the parties jointly request the Court adjourn the
previously scheduled pre-trial filing deadlines to February 18, 2020, at 12:00 P.M., and the final
pre-trial conference to February 19, 2020, at 1:00 P.M.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:       /s/
                                                    Matthew Hellman
                                                    Michael Krouse
                                                    Samuel Adelsberg
                                                    Assistant United States Attorneys
                                                    (212) 637-2278



SO ORDERED:


____________________________________
HONORABLE DENISE L. COTE
United States District Judge
Southern District of New York
